Case 1:19-cv-00371-MJT Document 1 Filed 08/23/19 Page 1 of 15 PageID #: 1



                    IN THE UNITED STATE DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                            BEAUMONT DIVISION

ABUNDANT LIFE UNITED
PENTECOSTAL CHURCH,

PLAINTIFF,

 vs.                                                  CIVIL ACTION NO. 1:19-cv-371
                                                      JUDGE_________________________

STATE FARM LLOYDS

DEFENDANT.

                       PLAINTIFF’S ORIGINAL COMPLAINT
                            JURY TRIAL DEMANDED

       COMES NOW, ABUNDANT LIFE UNITED PENTECOSTAL CHURCH,

(hereinafter, referred to as Plaintiff), and file this, its Original Complaint, and for causes

of action against STATE FARM LLOYDS (hereinafter, referred to as “Defendant”),

would show unto the Court and the jury the following:

                       PARTIES AND SERVICE OF PROCESS

       1.      Plaintiff ABUNDANT LIFE UNITED PENTECOSTAL CHURCH

owns the property located at 610 Highway 327 East, Silsbee, Texas 77656 that is the

subject of this lawsuit and is situated in Hardin County, Texas.

       2.      Defendant, STATE FARM LLOYDS is an insurance company registered

to engage in the business of insurance in the State of Texas. State Farm Lloyds is an

unincorporated association of underwriters who are citizens of Illinois and Arizona. This

Defendant may be served with personal service by a process server, by serving its

Attorney for Service, Corporation Service Company, 211 East 7th Street, Suite 620,

Austin, Texas 78701-3218.



                                              1
Case 1:19-cv-00371-MJT Document 1 Filed 08/23/19 Page 2 of 15 PageID #: 2



                                    STATUTORY AUTHORITY

         3.       This suit also brought in part, under the Texas Insurance Code, Sections

541.051 et seq., 541.151 et seq., 542.051 et se., and Tex. Civ. & Rem. Code Section

38.01 et seq.

                                            JURISDICTION

         4.       This Honorable Court maintains subject matter jurisdiction over this

matter, pursuant to 28 U.S.C. § 1332, based on complete diversity of citizenship between

the parties. The amount in controversy exceeds the minimum jurisdictional limits.

                                                  VENUE

         5.       This Honorable Court maintains venue under 28 U.S.C. § 1391(b)(2),

being the judicial district of the location of the property that is the subject of this action.

                         NOTICE AND CONDITIONS PRECEDENT

         6.       Defendant has been provided written notice of the claims made by

Plaintiffs in this complaint, including a statement of Plaintiff’s actual damages and

expenses in the manner and form required by Tex. Ins. Code § 542A.003.1

         7.       All conditions precedent necessary to maintain this action and in order to

maintain claim under the insurance policy in question have been performed, occurred, or

have been waived by Defendant.

                                                  FACTS

         8.       This lawsuit arises out of the following transactions, acts, omissions,

and/or events. Hurricane Harvey struck South Texas on August 25, 2017 over several

days and caused catastrophic damage throughout the region. On or about August 25,

1
 Tex. Ins. Code 542A.003 requires pre-suit notice not later than the 61st day before an action is filed,
unless notice is impracticable because there is insufficient time to give pre-suit notice before the limitations
period will expire. Plaintiff has provided pre-suit notice within the parameters pursuant to 542A.003(d).


                                                       2
Case 1:19-cv-00371-MJT Document 1 Filed 08/23/19 Page 3 of 15 PageID #: 3



2017, Plaintiff’s property sustained damages as a result of Hurricane Harvey winds over

multiple consecutive days.

       9.      Plaintiff submitted a claim to Defendant, STATE FARM LLOYDS,

pursuant to the contract of insurance, for damages to the property as a result of Hurricane

Harvey and asked Defendant STATE FARM LLOYDS to honor its contractual

obligations and cover the cost of repairs to the property.

       10.     Defendant, STATE FARM LLOYDS, accepted the Plaintiffs’ claim and

assigned a claim number of 53-1274-B94.

       11.     Defendant, STATE FARM LLOYDS assigned adjuster Dale Shelton to

inspect, investigate and evaluate the claim, assess the damages to the property, and

communicate with the Plaintiff as to coverage under the policy.

       12.     Dale Shelton performed an inspection of the subject insured property and

provided an estimate of the damages on March 26, 2018. Mr. Shelton estimated the

covered damages at a replacement cost value of $5,789.01, which was less than its

deductible.

       13.     Even though the property had sustained extensive damages from the

storm, Shelton ignored wind created damages to the property. Shelton completed a

results oriented, unreasonable inspection, failed to document all the covered wind

damages to the property, ignored facts supporting coverage and improperly denied

Plaintiff’s damages.

       14.     Plaintiff did not agree with Mr. Shelton’s assessment of the damages to its

property.




                                              3
Case 1:19-cv-00371-MJT Document 1 Filed 08/23/19 Page 4 of 15 PageID #: 4



         15.   Plaintiff then hired Stevephen Lott of Integrity Claims Services, LLC to

inspect the property for damages from Hurricane Harvey, properly investigate and

evaluate the claim and communicate with Defendant and its representatives regarding the

claim.

         16.   Stevephen Lott determined that Plaintiff’s property damages were grossly

undervalued by Mr. Shelton and STATE FARM LLOYDS.                   After inspecting the

property, Mr. Lott determined that there was wind damage to the roof and water damage

that entered through wind created openings. Mr. Lott determined that the storm damages

to the property exceeded the estimate provided by State Farm and consequently that

STATE FARM LLOYDS and its representatives had failed to pay for all of your

insured’s covered storm related property damages.

         17.   Plaintiff contacted STATE FARM LLOYDS to discuss its disagreement

with the coverage determination made by Shelton. Defendant, STATE FARM LLOYDS

then retained SDII Global Corporation to investigate and evaluate the claim. SDii Global

Corporation then assigned Michael Stowell, P.E. and Thaddeus Lott, P.E., to perform a

visual inspection of the property and determine the extent of the damage.

         18.   Michael Stowell, P.E. and Thaddeus Lott performed multiple site visits,

and ultimately provided a report stating there was pre-existing damages and very minimal

storm damage. Mr. Stowell later provided a second report also advising again of pre-

existing damage and minimal storm related damage.

         19.   STATE FARM LLOYDS then retained John R. Altemose. He and a

representative of ABUNDANT LIFE UNITED PENTECOSTAL CHURCH met on

March 23, 2018.    Plaintiff then received a letter from John Altemose, dated March 26,




                                            4
Case 1:19-cv-00371-MJT Document 1 Filed 08/23/19 Page 5 of 15 PageID #: 5



2018, denying Plaintiff’s claim due to wind-driven rain and no wind related openings to

the building. Mr. Altemose’s assessment of the storm damages was results-oriented and

unreasonable.

         20.    Defendant, STATE FARM LLOYDS relied upon Mr. Shelton’s, Mr.

Stowell’s and Mr. Altemose’s inaccurate and unreasonable reports to deny the Plaintiff’s

damages. Furthermore, Defendant, STATE FARM LLOYDS failed to accept or deny

coverage for the remaining damages in writing within the statutory deadline.

         21.    Plaintiff then retained Richard Clarke of Risk Protection Services to

inspect the insured property and provide a written estimate of storm damages to the

property. Mr. Clarke inspected the property and determined that the storm damages to the

insured property were valued at $145,473.50.

         22.    Based on the improper, inadequate, and incomplete investigation of

STATE FARM LLOYDS, and its representatives, the Plaintiff’s damages were only

estimated at $5,789.01, which is less than the $15,000.00 deductible.

         23.    To date Plaintiff has yet to receive full payment on their Hurricane Harvey

claim.

         24.    Defendant, STATE FARM LLOYDS ignored the information provided by

the Plaintiff, its public adjuster, and Richard Clarke. Instead, Defendant, STATE FARM

LLOYDS chose simply to only rely on the portions of its adjuster’s, consultant’s, and

vendors’ reports which supported the results-oriented investigation and coverage

decisions supporting denial of Plaintiff’s claim.

         25.    Defendant, STATE FARM LLOYDS failed to perform its contractual

obligation to compensate Plaintiff under the terms of the Policy.




                                             5
Case 1:19-cv-00371-MJT Document 1 Filed 08/23/19 Page 6 of 15 PageID #: 6



   CAUSES OF ACTION AGAINST DEFENDANT, STATE FARM LLOYDS -
                COUNT I - BREACH OF CONTRACT

       26.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       27.     Plaintiff and Defendant STATE FARM LLOYDS executed a valid and

enforceable written insurance contract providing insurance coverage to the insured

location at 610 Highway 327 East, Silsbee, Texas 77656. The policy provides coverage

for the peril of wind, hurricane and rain, such as those sustained during Hurricane

Harvey, among other perils.

       28.     All damages and loss to the Plaintiff’s property were caused by the direct

result of a peril for which Defendant STATE FARM LLOYDS insured the Plaintiff,

pursuant to the policy herein, specifically, the perils of hurricane, wind, and rain.

       29.     Defendant, STATE FARM LLOYDS sold the subject insurance policy to

Plaintiff insuring the subject insured property in its “as is” condition.

       30.     Plaintiff suffered a significant loss with respect to the property at issue and

additional expenses as a result of the high winds and rain that occurred during Hurricane

Harvey.

       31.     Plaintiff submitted a claim to Defendant, STATE FARM LLOYDS

pursuant to the contract of insurance for damages as a result of high winds and rain that

occurred during Hurricane Harvey.

       32.     Plaintiff provided Defendant, STATE FARM LLOYDS, with proper

notice of damage to the exterior and interior of the subject insured property.




                                               6
Case 1:19-cv-00371-MJT Document 1 Filed 08/23/19 Page 7 of 15 PageID #: 7



        33.    Defendant, STATE FARM LLOYDS ignored the information provided by

the public adjuster and other information provided by Plaintiff that supported coverage of

Plaintiff’s damage and chose to rely solely on its own consultants.

        34.    STATE FARM LLOYDS by and through its adjusters and representatives

have failed to properly evaluate the damages resulting from the covered cause of loss.

        35.    STATE FARM LLOYDS by and through its adjusters and representatives

failed to retain the appropriate experts and/or consultants to evaluate the hurricane winds

and water damages to the subject property.

        36.    As of this date, STATE FARM LLOYDS by and through its adjusters and

representatives have failed to pay for the hurricane winds and water damages to

Plaintiff’s property.

        37.    Plaintiff has attempted on numerous occasions to obtain full and complete

payment for covered losses pursuant to the insurance policy.

        38.    Defendant, STATE FARM LLOYDS, acting through its agents, servants,

representatives and employees has failed to properly investigate, evaluate and adjust

Plaintiff’s claim for benefits in good faith and has further failed to deal fairly with

Plaintiff.

        39.    Defendant, STATE FARM LLOYDS has failed and refused to evaluate

the information and surrounding facts regarding Plaintiff’s covered claim, choosing

instead to hide behind palpably incorrect assumptions and conclusions of its agents,

employees or consultants.

        40.    As of this date Defendant, STATE FARM LLOYDS continues to be in

breach of the contract.




                                             7
Case 1:19-cv-00371-MJT Document 1 Filed 08/23/19 Page 8 of 15 PageID #: 8



       41.     STATE FARM LLOYDS ignored the information provided by Plaintiff

and its public adjuster during the handling of the claim and did not make any payment to

indemnify Plaintiff for the full amount of the covered damages.

       42.     STATE FARM LLOYDS failed to make any payment after receipt of the

additional information from Plaintiff and its public adjuster.

       43.     The mishandling of Plaintiff’s claim caused a delay in Plaintiff’s ability to

fully repair the Property, resulting in additional damages.

     COUNT II - VIOLATIONS OF THE TEXAS UNFAIR OR DECEPTIVE
                          PRACTICES ACT

       44.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       45.     Defendant STATE FARM LLOYDS is an entity that is required to comply

with Tex. Ins. Code Sections 541.051; 541.060; 541.061; and 541.151. Defendant’s

conduct constitutes multiple violations of the Texas Unfair or Deceptive Practices Act.

       1.      Misrepresenting a material fact or policy provision relating to coverage at

               issue;


               a. Making an untrue statement of material fact. STATE FARM LLOYDS

                   through its agents, employees, or consultants prepared an estimate of

                   damages that was misleading as to the value of damages to the subject

                   property stating the total damages were $5,789.01 and denying

                   payment.


               b. Failing to state a material fact necessary to make other statements

                   made not misleading, considering the circumstances under which the



                                             8
Case 1:19-cv-00371-MJT Document 1 Filed 08/23/19 Page 9 of 15 PageID #: 9



               statements were made. STATE FARM LLOYDS through its agents,

               employees, or consultants failed to advise Plaintiff that it failed to

               perform proper testing of the building and property in order to more

               accurately investigate and evaluate the damages resulting from the

               covered perils of hurricane, wind and rain.


            c. Making a statement in a manner that would mislead a reasonably

               prudent person to a false conclusion of a material fact. STATE FARM

               LLOYDS through its agents, employees, or consultants advised

               Plaintiff and its public adjuster in a letter dated March 26, 2018 that it

               had investigated and evaluated the damages to the subject property

               resulting from the August 25, 2017 hurricane and concluded its

               coverage determination, thereby misleading the Plaintiff to conclude

               that a proper and complete investigation had been performed.


      2.    Failing to attempt in good faith to effectuate a prompt, fair, and equitable

            settlement of a claim with respect to which the insurer’s liability had

            become reasonably clear. STATE FARM LLOYDS failed to consider

            reports provided by Plaintiff and failed to utilize information in the reports

            that would support coverage of Plaintiff’s damages.


      3.    Failing to promptly provide a reasonable explanation of the basis in the

            policy, in relation to the facts or applicable law, for the insurer’s denial of

            a claim. To date, Defendant has failed to provide a reasonable explanation

            of the basis of its denial of coverage for all of Plaintiff’s damages.



                                           9
Case 1:19-cv-00371-MJT Document 1 Filed 08/23/19 Page 10 of 15 PageID #: 10



         4.      Refusing to pay a claim without conducting a reasonable investigation

                 with respect to the claim. STATE FARM LLOYDS through its agents,

                 employees, or consultants failed to request its employees, agents, or

                 consultants to perform proper testing of the building at the subject insured

                 property in order to properly evaluate the extent and value of damages

                 resulting from the Hurricane Harvey event of August 25, 2017.


         46.     Defendant’s unfair settlement practice in failing to conduct a proper and

  thorough evaluation, failing to perform adequate testing of the building to more

  accurately investigate and evaluate the damages, failing to advise Plaintiff that it had not

  performed proper testing of the building and had not properly investigated and evaluated

  the damages, and preparing both a misleading and inaccurate damage estimate resulted in

  Defendant’s failure to attempt in good faith to effectuate a prompt, fair, and equitable

  settlement of the claims, even though Defendant’s liability under the policy was

  reasonably clear, and constitutes an unfair method of competition and an unfair and

  deceptive act or practice in the business of insurance. Tex. Ins. Code Sections 541.051,

  541.060 and 541.061.

   COUNT III – VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT


         47.     Each of the foregoing paragraphs is incorporated by reference here fully.

         48.     Defendant’s conduct constitutes multiple violations of the Texas Prompt

  Payment of Claims Act - Tex. Ins. Code Chapter 542. All violations made under this

  article are made actionable by Tex. Ins. Code Section 542.060.




                                              10
Case 1:19-cv-00371-MJT Document 1 Filed 08/23/19 Page 11 of 15 PageID #: 11



         49.      Specifically, Defendant failed to accept or reject Plaintiff’s claim within

  the time period or notify the Plaintiff why it needed more time, as required by Tex. Ins.

  Code 542.056.

         50.      Defendant failed to timely conduct a proper investigation of the damages

  to the subject property resulting from a covered peril resulting in a delay of payment of

  adequate insurance benefits as contracted under the insurance policy between the parties.

         51.      Defendant’s failure to give adequate consideration to the information

  provided by Plaintiff’s public adjuster and Plaintiff, which made liability reasonably

  clear, resulted in additional delay of payment of the claim after having sufficient

  information to make payment for such claim.

         52.      STATE FARM LLOYDS ignored the information provided by Plaintiff

  and Plaintiff’s public adjuster during the handling of the claim and did not make a

  payment.

         53.      STATE FARM LLOYDS, upon receipt of the Richard Clarke estimate

  from Plaintiff, had sufficient information to make full payment to Plaintiff for the

  damages, but as of this date has failed to do so.

                      COUNT IV - BREACH OF COMMON LAW
                     DUTY OF GOOD FAITH AND FAIR DEALING

         54.      Each of the foregoing paragraphs is incorporated by reference here fully.

         55.      Defendant’s conduct constitutes a breach of the common law duty of good

  faith and fair dealing owed to its insured pursuant to the insurance contract and in direct

  contradiction of the applicable industry standards of good faith and fair dealing.

         56.      Defendant failed to conduct a proper and thorough evaluation, failing to

  perform adequate testing of the building to more accurately investigate and evaluate the



                                               11
Case 1:19-cv-00371-MJT Document 1 Filed 08/23/19 Page 12 of 15 PageID #: 12



  damages, failing to advise Plaintiff that it had not performed proper testing of the

  building and had not properly investigated and evaluated the damages, and preparing

  both a misleading and inaccurate damage estimate.

         57.     Defendant’s failure, as described above, to adequately and reasonably

  investigate, evaluate, and pay the benefits owed under the insurance contract, knowing

  full well through the exercise of reasonable diligence that its liability was reasonably

  clear, resulted in a breach of the duty of good faith and fair dealing.

         58.     STATE FARM LLOYDS ignored the information provided by Plaintiff’s

  public adjuster during the handling of the claim and did not make any payment.

         59.     STATE FARM LLOYDS failed to make any payment after receipt of the

  additional information from the public adjuster and Plaintiff, when STATE FARM

  LLOYDS knew or should have known liability was reasonably clear.

                       COUNT V – VIOLATIONS OF THE TEXAS
                        DECEPTIVE TRADE PRACTICES ACT

         60.     Each of the foregoing paragraphs is incorporated by reference here fully.

         61.     At all material times herein, Plaintiff was a “consumer” who purchased

  insurance products and services from Defendant, STATE FARM LLOYDS and the

  products and services form the basis of this action.

         62.     Defendant STATE FARM LLOYDS has violated the Texas Deceptive

  Trade Practices-Consumer Protection Act (“DTPA”) in at least the following respects:

                 a. By accepting insurance premiums but refusing without a
                    reasonable basis to pay benefits due and owing, engaged in an
                    unconscionable action or course of action prohibited by DTPA §
                    17.50(a)(1)(3) in that Defendant STATE FARM LLOYDS took
                    advantage of Plaintiff’s lack of knowledge, ability, experience,
                    and capacity to a grossly unfair degree, resulting in a gross
                    disparity between the consideration paid in the transaction and



                                                12
Case 1:19-cv-00371-MJT Document 1 Filed 08/23/19 Page 13 of 15 PageID #: 13



                      the value received, all in violation of Chapters 541 and 542 of
                      the Texas Insurance Code;

                 b. Generally engaging in unconscionable courses of action while
                    handling the claim; and/or

                 c. Violating the provisions of the Texas Insurance Code, as further
                    described elsewhere herein.


                               KNOWLEDGE AND INTENT

          63.    Each of the acts described above, together and singularly, was done

  “knowingly” and “intentionally” and was a producing cause of Plaintiff’s damages

  described herein.

                                 DAMAGES AND PRAYER

          64.    WHEREFORE,           PREMISES        CONSIDERED,          Plaintiff   herein,

  complains of Defendant STATE FARM LLOYDS’ acts and omissions and pray that,

  Defendant be cited to appear and answer and that upon a final trial on the merits, Plaintiff

  recover from Defendant the following:

          65.    Plaintiff would show that the aforementioned acts, taken together or

  singularly, constitute the proximate and/or producing causes of damages sustained by

  Plaintiff.

          66.    For breach of contract by Defendant, STATE FARM LLOYDS, Plaintiff

  is entitled to regain the benefit of their bargain, which is the amount of the claims,

  together with attorney’s fees, pursuant to Tex. Civ. & Rem. Code Sec. 38.001 et seq.

          67.    For noncompliance with the Texas Unfair or Deceptive Practices Act by

  Defendant, STATE FARM LLOYDS, Plaintiffs are entitled to actual damages, which

  includes the loss of the benefits that should have been paid pursuant to the policy,

  including but not limited to direct and indirect consequential damages, mental anguish,


                                              13
Case 1:19-cv-00371-MJT Document 1 Filed 08/23/19 Page 14 of 15 PageID #: 14



  court costs and attorney’s fees. For knowing conduct of the acts complained of, Plaintiff

  asks for three (3) times its actual damages, pursuant to Tex. Ins. Code Ann. Section

  541.152 et seq.

         68.     For noncompliance with the Texas Prompt Payment of Claims Act by

  Defendant, STATE FARM LLOYDS, Plaintiff is entitled to the amount of their claim, as

  well as ten (10) percent interest per annum post judgment interest, together with

  reasonable and necessary attorney’s fees, as allowed by law, and for any other further

  relief, either at law or in equity, to which it may show itself to be justly entitled, pursuant

  to Tex. Ins. Code Sec. 542.058 et seq. and 542.060 et seq.

         69.     For violations of the common law duty of good faith and fair dealing by

  Defendant, STATE FARM LLOYDS, Plaintiff is entitled to actual damages, direct and

  indirect consequential damages, mental anguish, and exemplary damages.

         70.     For noncompliance with the Texas Deceptive Trade Practices Act

  (“DTPA”) by Defendant, STATE FARM LLOYDS, Plaintiff is entitled to actual

  damages, which includes the loss of the benefits that should have been paid pursuant to

  the policy, including but not limited to direct and indirect consequential damages and

  mental anguish damages, court costs and attorney’s fees. For knowing conduct of the

  acts complained of, Plaintiff asks for three (3) times their damages, pursuant to the

  DTPA and Tex. Ins. Code Ann. Section 541.152 et seq.

                                       JURY DEMAND

         71.     Plaintiff respectfully demands a trial by jury.




                                                14
Case 1:19-cv-00371-MJT Document 1 Filed 08/23/19 Page 15 of 15 PageID #: 15



                                     Respectfully submitted,

                                     PANDIT LAW FIRM, L.L.C.


                                     BY: /s/ Phillip N. Sanov
                                     PHILLIP N. SANOV, Bar No. 17635950
                                     CARLA R. DELPIT, Bar No. 2248226
                                     One Galleria Tower
                                     2700 Post Oak Blvd., 21st Floor
                                     Houston, Texas 77056
                                     Telephone: (832) 583-5663
                                     Facsimile:      (504) 313-3820
                                     Email: psanov@panditlaw.com
                                             cdelpit@panditlaw.com

                                     ATTORNEYS FOR PLAINTIFF
                                     ABUNDANT LIFE UNITED
                                     PENTECOSTAL CHURCH




                                    15
